SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY . ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
In September 2000, James Johnson filed a complaint against New York Presbyterian Hospital and Herbert Pardes, Presi*26dent of the Hospital, alleging that they retaliated against him in a discriminatory fashion in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, Section 504 of the Rehabilitation Act, 29 U.S.C. § 701, and the Americans with Disabilities Act, 42 U.S.C. § 12112. We have considered all of the appellant’s arguments. Upon review of the record and the district court’s memorandum opinion and order dismissing Johnson’s complaint, we affirm for substantially the reasons set forth in the district court’s memorandum opinion and order. See Johnson v. New York Presbyterian Hosp., No. 00 Civ. 6776, 2001 WL 829868 (S.D.N.Y. July 20, 2001).